DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al., US PG Pub 2014/0207282 A1 (hereafter Angle) in view of Tani US PG Pub 2005/0120505 A1.  

Regarding claim 1 where it is disclosed by Angle to have their system include a robotic cleaner as shown in at least figure 3 and paragraph 88.  Angle describes their system also being able to, “An Al robot for cleaning [at least figure 3 shows an autonomous robotic cleaner and also described in paragraph 88] in consideration of a user's action [monitoring the users cell phone and cleaning based on that information as described in at least paragraphs 109-114], comprising: a camera configured to acquire a first image data for the user [at least paragraphs 44, 46, 52, 95 and 116-117]; a cleaning unit including a suction unit or a mopping unit [at least paragraphs 119 and 142]; a driving unit configured to drive the Al robot [at least paragraphs 23 and 129 where the motor is used to drive the wheels for motion and in figure 3 device “drive system (230)”)]; and a processor configured to: determine the user's action using the first image data; determine a cleaning schedule in consideration of the user's action [at least paragraph 45]; and control the cleaning unit and the driving unit based on the determined cleaning schedule [at least paragraphs 44, 45, 111, 176 and 179].”  
  However, it is not specifically disclosed by Angle to have their robotic system use the camera to capture an image of the user.  
Tani is directed to a self-directed dust cleaner and as shown in at least figure 2.  The robotic cleaner takes an image of the human using the onboard camera s shown in at least figure 3 device 11.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Angle by the teachings of Tani where they are both directed to the same field of endeavor of robotic cleaning systems.  Where one would have looked to modify Angle by the teachings of Tani by using a known technique to improve a similar device in the same way.  In this instance where the device of Angle did not have the camera being used to capture images of intruders whilst the robot is cleaning the area around the house.  This modification would have improved Angle by allowing the robot to clean the home but also watch out for intruders that may have broken into the house whilst the occupant is away and the robot is carrying out the cleaning function of the home.  This allows the invention of Angle to be improved by Tani as it would allow the robotic device of Angle to carry out security functions whilst it is cleaning and the occupant maybe away from the house.   
Regarding claim 2 where it is disclosed by Angle in at least paragraphs 44, 45, 111, 176 and 179 to have their system also, “determine the cleaning schedule in consideration of an operation mode which is preset or set by an input of the user.”  
Regarding claim 14 which is the corresponding method claim for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 15 which is the corresponding computer program product claim for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle and Tani as applied to claim 1 above, and further in view of Kim et al., US PG Pub 2014/0218517 A1 (hereafter Kim).
Regarding claim 10 where all the limitations of claim 1 are disclosed by Angle and Tani as described above.  Where it is not specifically disclosed by either Angle or Tani to have their system include an additional camera that can show the area that the robot is cleaning in.  
Kim is directed to a system that connect multiple smart devices on a home network and allows them to communicate between each other through a home hub.  Kim describes in at least figures 5, 11, 13 and 15 to have the robot smart cleaner and an additional camera on the same network in a home and being able to use the camera images to determine if and intruder is in the home as well as the images from the cleaner.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Angle and Tani by the teachings of Kim where they are all directed to the control of smart appliances in the home such as robotic cleaners.  Where one would have been motivated to have an additional camera on the network the robotic cleaner is on as it would allow the user to see an intruder easier as compared to the view the robotic cleaner would present.  The additional camera would allow the system to provide multiple views of the interior of the home and hence allow the owner to see if an intruder is inside even if the robotic cleaner does not sense or is unbale to sense the intruder.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle, Tani and Kim as applied to claim 10 above, and further in view of Potucek et al., US PG Pub 2017/0215261 A1 (hereafter Potucek).  

Regarding claim 11 where all the limitations of claim 10 are disclosed by Angle, Tani and Kim as described above.  However, they do not specifically disclose the further limitation of their system also having the ability to use 5G to communicate.  They do cite that their system can communicate but no specific is given as to the technology that is being used to communicate.  
Potucek is directed to a system for providing network connectivity and remote monitoring of equipment.  Potucek in at least paragraph 53 and shown in figure 1 uses 5G communication for link the remote devices as shown in figure 1 to a server using 5G communication technology.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Angle, Tani and Kim by the teachings of Potucek where they are all directed to the same field of endeavor of control remote systems.  Where one would have been motivated to modify Angle, Tani and Kim by applying a known technique to improve similar devices in the same way, as taught by Potucek.  In this instance the modification of Angle, Tani and Kim whom do not include 5G communication to allow for faster communication between the user and the remote equipment on a wireless communication system as taught by Potucek.  Where this would have advantageous to a user as it would allow the user to control the robotic cleaner from a remote location away from the home as shown in figure 1 of Potucek.  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angle and Tani as applied to claim 1 above, and further in view of Kleiner et al., US PG Pub 2018/0074508 (hereafter Kleiner) alternatively Kihm et al., US PG Pub 2018/0369847 A1 (hereafter Kihm).  

Regarding claims 12-13 where all the limitations of claim 1 are disclosed by Angle and Tani as described above.  Where neither Angle nor Tanis specifically disclose the further limitation of their system using machine learning algorithm where the machine algorithm could be either CNN or RNN.    
Kleiner is directed to a system for cleaning robot that is configurable based on the area it is located inside the home.  It is disclosed by Kleiner in at least paragraph 125 to have image sensors that are used to collect images.  It is disclosed by Kleiner in at least paragraphs 231-232 to have their system use CNN to classify the images it has collected, whereby the CCN is a type of machine learning system.  
Therefore, it would have been obvious to one of ordinary skill in that art at the time the invention was made/filed to have modified Angle and Tani by the teachings of Kleiner, where they are all directed to the same field of endeavor of controlling robots.  Where one would have been motivated to modify both Angle and Tani by using a known technique to improve similar devices in the same way, as taught by Kleiner.  In this instance where neither Angle nor Tani use a machine learning or CNN to specifically determine what the user or intruder is doing and thus having the system include CNN to allow the machine to recognize and evaluate the user which the camera captures prevents erroneous alerts that the robot detects and intruder when it might be a house guest.   
Alternately, the prior art of Kihm is provided to also show that where the prior arts of both Angle and Tani do not use machine learning for image analysis to help in improving the control of the robotic device.  Kihm is directed to a robotic device that does use machine learning such as RNN for image analysis as described in at least paragraphs 167 and 169-170.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify both Angle and Tani by the teachings of Kihm, where they are all directed to the control of robots.  Where one would have been motivated to modify both Angle and Tani whom do not specifically use machine learning such as RNN to classify the images they collect from their cameras.  One would look to carry this out as it allows the robot to collect images and accurately classify the images thus allow the robot to make accurate determination as to where it is and what is in front of the robot.  This would help the robot classify what obstacle is in front of it and prevent collisions using the camera data.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 3 where applicant claims “cleaning an area where the user does not clean with the same cleaning action as the user action.”  It is unclear as to what applicant is trying to claim and the metes and bounds of the claimed language is unclear.  If the user is not cleaning an area then how would the robot determine that?  How does the robot actually determine a clean schedule when the user does nothing in an area?  What does applicant mean by “user does not clean”?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 4 where applicants claim “if the operation mode is the first mode, determine a cleaning route of the cleaning schedule opposite to a route of the user.”  How does the robot carry out this step when no specific device has been claimed that allows the robot to determine its own location?  Furthermore, how does the robot determine what the user’s route will be; no specifics have been given as to what or how the robot would be able to determine the users route and hence have the opposite route?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 5 where applicant claims “if the operation mode is a second mode, determine the cleaning schedule as a schedule for assisting the user's action.”  How does the robot assist the user?  What is the robot assisting?  How does the robot determine that the user needs assistance?  Applicant does not provide any specific as to what is being used to help the robot determine that the user requires assistance.  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 6 where applicant claims “if the operation mode is the second mode and the user's action is sweeping, determine the cleaning schedule as a schedule for vacuuming garbage resulting from the sweeping.”  How does the system determine where the user is sweeping?  How does the robot determine what is garbage, as not all sweeping material could be garbage?  What is the system using to determine that the swept material is garbage versus not garbage?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 7 where applicant claims “if the operation mode is the second mode and the user's action is vacuuming, determine the cleaning schedule as a schedule for mopping an area cleaned by the user.”  How does the system determine if the floor needs to be mopped?  Furthermore, applicants independent claim on require either a mopping or vacuuming unit not both, so how does the system work if it does not have a mopping unit?  Does the system require both at the same time?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 8 where applicant claims “if the operation mode is the second mode and the user's action is mopping, determine the cleaning schedule as a schedule for vacuuming garbage on the floor in front of the user with moving forward to the user.”  How does the system determine if the floor needs to be vacuumed?  Furthermore, applicants independent claim on require either a mopping or vacuuming unit not both, so how does the system work if it does not have a vacuuming unit?  Does the system require both at the same time?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  
Regarding claim 9 where applicant claims “if the operation mode is the second mode and the user's action is lifting an object, determine the cleaning schedule as a schedule for cleaning an area where the object was placed.”  How does the robot know that the user is lifting?  What is specifically being used to allow the robot to carry out this determination?  What happens if the user puts the object down, does the robot try and clean underneath?  If the object is placed back down on the floor what happens if the robot cannot clean under it?  Does the robot clean where the object has been placed or the old place where the object was picked up from?  The claimed limitation cannot be examined as the metes and bounds of the claimed limitation are indefinite and the specification or other claim do not help in figuring out the metes and bounds of the claimed language.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1 where applicant uses the term “AI” it is required that applicant in the first instance use the complete word, in this instance “artificial intelligence”, before the short hand notation.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because :
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:   Regarding claim 15 where applicant claims “a recording medium having a program to execute a cleaning method …”  Applicant does not include the phrase “non-transitory” and thus the currently presented claim includes transitory signal waves which ae non-statutory.  It is suggested that applicant amend the claim to include the phrase “non-transitory” in the preamble of claim 15.  Appropriate correction is required.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cleaning unit”, “driving unit”, “suction unit” and “mopping unit” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/            Primary Examiner, Art Unit 3664